Case: 13-12727   Date Filed: 07/07/2014   Page: 1 of 11


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-12727
                         Non-Argument Calendar
                       ________________________

                        Agency No. A087-375-673



SADRIDDIN ASLIEVICH NASRIEV,
NODIRA AHRORKULOVNA BARATOVA,

                                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                               (July 7, 2014)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-12727    Date Filed: 07/07/2014    Page: 2 of 11


      Sadriddin Aslievich Nasriev and Nodira Ahrorkulovna Baratova, a husband

and wife who are citizens of Uzbekistan, petition for review of the final order of

the Board of Immigration Appeals (“BIA”) adopting and affirming the

Immigration Judge’s (“IJ’s”) denial of their applications for withholding of

removal and relief under the United Nations Convention Against Torture (“CAT”).

On appeal, Nasriev and Baratova argue that the IJ erred in making an adverse

credibility determination based on Nasriev’s lack of detailed knowledge of his

Baptist faith, inconsistencies between Petitioners’ written applications and their

testimony, and omissions in Nasriev’s application for withholding of removal and

CAT relief. They also argue that there is a pattern or practice of religious

persecution in Uzbekistan and that as Baptists, they would more likely than not be

arrested and tortured by Uzbek authorities if forced to return to Uzbekistan. As

substantial evidence supports the IJ’s and the BIA’s findings, we deny the petition.

                                          I.

      When the BIA issues a decision, we review only that decision except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we will review the IJ’s decision as well.” Id. Here, the BIA expressly adopted the

IJ’s decision and briefly articulated its reasons for doing so. Thus, we review the

decisions of both the IJ and the BIA.


                                          2
              Case: 13-12727     Date Filed: 07/07/2014   Page: 3 of 11


      We review the factual determination that an alien is ineligible for

withholding of removal and CAT relief under the highly deferential substantial

evidence test, and we will affirm the BIA’s decision “if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. at 1283–84 (internal quotation marks omitted).

      Under the substantial evidence test, we view the record evidence in
      the light most favorable to the agency’s decision and draw all
      reasonable inferences in favor of that decision. . . . In sum, findings of
      fact made by administrative agencies, such as the BIA, may be
      reversed by this court only when the record compels a reversal; the
      mere fact that the record may support a contrary conclusion is not
      enough to justify a reversal of the administrative findings.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). We review

legal determinations de novo, Delgado v. U.S. Att’y Gen., 487 F.3d 855, 860 (11th

Cir. 2007), but we review factual findings, including credibility determinations,

under the substantial evidence test. Todorovic v. U.S. Att’y Gen., 621 F.3d 1318,

1323 (11th Cir. 2010).

      An applicant’s testimony, if credible, may be sufficient to sustain his burden

of proof in establishing eligibility for relief from removal without corroborating

evidence. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006).

Conversely, if the applicant relies solely on his testimony, an adverse credibility

determination may alone be sufficient to support the denial of his application. Id.

If the applicant produces evidence other than his testimony, the IJ must consider


                                          3
              Case: 13-12727    Date Filed: 07/07/2014    Page: 4 of 11


that evidence and cannot rely solely on an adverse credibility determination. Id.

The weaker the applicant’s testimony, the greater the need for corroborating

evidence. Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

      When making credibility determinations, the IJ must consider the totality of

the circumstances, including the witness’s demeanor, candor, and responsiveness,

the inherent plausibility of the account, the consistency among and within all oral

and written statements and other evidence of record, and any inaccuracies and

falsehoods in the statements. 8 U.S.C. §§ 1231(b)(3)(C), 1158(b)(1)(B)(iii);

Todorovic, 621 F.3d at 1324. These determinations are made “without regard to

whether an inconsistency, inaccuracy, or falsehood goes to the heart of the

applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); Kueviakoe v. U.S. Att’y Gen.,

567 F.3d 1301, 1305 (11th Cir. 2009).

      The IJ must offer specific, cogent reasons for an adverse credibility

determination. Ruiz, 440 F.3d at 1255. Once such a determination is made, the

burden is on the applicant to show that the IJ’s credibility finding was not

supported by specific, cogent reasons or was not based on substantial evidence. Id.

Even where a petitioner offers tenable explanations for the implausibilities in his

claim, we will not reverse an adverse credibility determination unless those

explanations would compel a reasonable fact finder to reverse. See Chen v. U.S.

Att’y Gen., 463 F.3d 1228, 1233 (11th Cir. 2006).


                                          4
              Case: 13-12727     Date Filed: 07/07/2014    Page: 5 of 11


                                          II.

      An alien is entitled to withholding of removal if he can show that if

removed, his life or freedom would be threatened in the country of removal

because of his race, religion, nationality, membership in a particular social group,

or political opinion. 8 U.S.C. § 1231(b)(3)(A); Delgado, 487 F.3d at 860–61. The

burden of proving eligibility for withholding of removal rests with the alien, who

must show that it is more likely than not that he would be persecuted or tortured

upon being removed. Delgado, 487 F.3d at 861.

      The alien can meet his burden in two ways. First, he can demonstrate past

persecution in his home country based on a protected ground, in which case a

rebuttable presumption arises that he has a well-founded fear of future persecution,

and the burden shifts to the government to show that conditions in the country have

fundamentally changed or that the alien could reasonably relocate within the

country of removal and thereby avoid a future threat. 8 C.F.R. § 1208.16(b)(1).

Second, the alien may establish that he more likely than not would be persecuted in

the future based on a protected ground, either because the alien would be singled

out for persecution or because (1) there is a pattern or practice in the applicant’s

home country “of persecution of a group of persons similarly situated to the

applicant on account of” a protected ground, and (2) “[t]he applicant establishes his

or her own inclusion in and identification with such group of persons such that it is


                                           5
              Case: 13-12727     Date Filed: 07/07/2014    Page: 6 of 11


more likely than not that his or her life or freedom would be threatened upon return

to that country.” Id. § 1208.16(b)(2). If the IJ finds that the alien could avoid that

future threat by relocating to another part of his home country, the alien cannot

demonstrate that it is more likely than not that he would be persecuted or tortured

if removed. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006).

      “[P]ersecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation.” Delgado, 487 F.3d at 861

(alteration in original) (quoting Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231

(11th Cir. 2005)). In determining whether an alien has suffered past persecution,

the IJ must consider the cumulative effects of the alleged incidents. Id. To show a

well-founded fear of future persecution, the BIA has required that there be

“systemic, pervasive, or organized” persecution of the petitioner’s group. See,

e.g., In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005). Moreover, in assessing the

circumstances in a country to determine whether a pattern or practice of

persecution exists, the BIA is entitled to rely heavily on country reports prepared

by the State Department. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1354 (11th Cir. 2009).

      In this case, the IJ and the BIA found that Petitioners failed to meet their

burden of establishing that it is more likely than not that they would be persecuted

upon return to Uzbekistan based on their religious beliefs. Substantial evidence


                                           6
              Case: 13-12727     Date Filed: 07/07/2014   Page: 7 of 11


supports the IJ’s and the BIA’s adverse credibility determinations and their

findings that Petitioners did not meet their burden to establish past persecution or a

well-founded fear of future persecution. The IJ provided specific, cogent reasons

to support its adverse credibility determination, and the record does not compel a

finding that Nasriev and Baratova were credible.

      The IJ cited several reasons behind its adverse credibility determination: (1)

Nasriev’s inability to provide specific details about his involvement in his church

in Uzbekistan, his fellow members in the church, or the church’s activities, (2) the

lack of corroborating evidence or effort to obtain evidence of Nasriev’s

involvement in his church in Uzbekistan, (3) the improbability that Nasriev’s

attackers, even those who did not know him personally, would know the sect of

Christianity to which he belonged and would use “Baptist” to insult him, (4)

Nasriev’s lack of substantive testimony about his alleged persecution, (5) Nasriev’s

lack of basic knowledge about religious doctrine, (6) the fact that Nasriev and

Baratova did not begin attending church immediately upon their entry into the

United States, (7) inconsistencies between Nasriev’s and Baratova’s testimonies,

and (8) numerous omissions in Nasriev’s application. The record does not compel

reversal of the IJ’s and the BIA’s findings on these matters.

      For instance, Nasriev failed to provide specific details about his conversion

from Islam to Christianity and about his religious activities in Uzbekistan. He also


                                          7
              Case: 13-12727      Date Filed: 07/07/2014     Page: 8 of 11


failed to offer any corroborating evidence about his involvement with the Baptist

church in Uzbekistan or about other church members. And his claim that his

neighbors used terms like “Baptist dog” to insult him, when those neighbors lived

in a remote area of Uzbekistan in which Nasriev claimed resided only about twelve

Baptists, was also implausible, as his neighbors most likely would not have an

understanding of Christian denominations. Moreover, Nasriev’s testimony

regarding his arrest and physical abuse was somewhat inconsistent with his wife’s

testimony about the same incidents.

      Furthermore, during an interview with an asylum officer, Nasriev was

unable to name the Gospels and named Moses and Abraham as apostles. This

inability to articulate basic religious doctrine may not undermine the sincerity of

Nasriev’s faith, but it casts doubt on his credibility regarding his assertion that he

has been a proselytizing Baptist for over thirty years. See Mezvrishvili v. U.S.

Att’y Gen., 467 F.3d 1292, 1296 (11th Cir. 2006) (recognizing that a petitioner

claiming religious persecution need not demonstrate “the knowledge of a

seminarian” at the hearing but that lack of detailed doctrinal knowledge may be

relevant to an applicant’s credibility even if it is irrelevant to the sincerity of his

beliefs). In addition, Nasriev and Baratova did not begin attending church in the

United States for months after entering the country, and their testimony regarding




                                            8
              Case: 13-12727      Date Filed: 07/07/2014    Page: 9 of 11


when they started attending church in this country was inconsistent and also

conflicted with the documentary evidence provided by their pastors.

      Also undermining Nasriev’s credibility is that he omitted information from

his application for withholding of removal and CAT relief, such as his prior

military service in the Soviet army, his arrest in the United States for petit theft, the

fact that he used an alias when arrested, and the fact that he had assistance in

preparing his application. Although Petitioners argued that these omissions were

the result of Nasriev’s misunderstanding of the application questions, we cannot

say that such an explanation compels reversal of the adverse credibility finding.

See Chen, 463 F.3d at 1233 (“[W]hile [the petitioner]’s explanations of the

implausible aspects of his claim are tenable, we cannot say, especially given the

relative lack of corroborating evidence, that these explanations would compel a

reasonable fact finder to reverse the IJ’s credibility determination.”).

      Substantial evidence also supports the IJ’s and the BIA’s determinations that

Nasriev and Baratova did not meet their burden of demonstrating that they would

be singled out for persecution upon return to Uzbekistan or that a pattern or

practice of persecuting Baptists or other evangelical lay Christians exists in

Uzbekistan. Evidence of country conditions shows that Uzbekistan is generally a

place of religious tolerance, and although Baptists and evangelical Christians have

difficulty registering their churches with the government and may face arrest or


                                            9
             Case: 13-12727     Date Filed: 07/07/2014   Page: 10 of 11


fines for worshipping with unregistered churches, such difficulty does not rise to

the level of persecution. In any event, substantial evidence supports the IJ’s and

the BIA’s conclusions that Nasriev and Baratova could relocate safely and

reasonably to Tashkent, the capital of Uzbekistan, as Nasriev previously studied at

a university in Tashkent without suffering persecution for his faith. Thus,

substantial evidence supports the IJ’s and the BIA’s determinations that Petitioners

failed to meet their burden of establishing eligibility for withholding of removal.

                                        III.

      To be eligible for CAT relief, an applicant must establish that it is more

likely than not that he would be tortured if removed to the proposed country of

removal. 8 C.F.R. § 1208.16(c)(2); Cole v. U.S. Att’y Gen., 712 F.3d 517, 532

(11th Cir.), cert. denied, 134 S. Ct. 158 (2013). For purposes of CAT:

      Torture is defined as any act by which severe pain or suffering,
      whether physical or mental, is intentionally inflicted on a person for
      such purposes as obtaining from him or her or a third person
      information or a confession, punishing him or her for an act he or she
      or a third person has committed or is suspected of having committed,
      or intimidating or coercing him or her or a third person, or for any
      reason based on discrimination of any kind, when such pain or
      suffering is inflicted by or at the instigation of or with the consent or
      acquiescence of a public official or other person acting in an official
      capacity.

8 C.F.R. § 1208.18(a)(1). Furthermore, “[t]orture is an extreme form of cruel and

inhuman treatment and does not include lesser forms of cruel, inhuman or



                                         10
             Case: 13-12727     Date Filed: 07/07/2014   Page: 11 of 11


degrading treatment or punishment that do not amount to torture.” Id.

§ 1208.18(a)(2).

      Substantial evidence supports the IJ’s and the BIA’s determinations that

Petitioners here did not meet their burden of showing that it is more likely than not

that they would be tortured upon return to Uzbekistan at the hands of or with the

acquiescence of a public official. Petitioners relied on the same facts to support

their applications for withholding of removal and for protection under CAT, and at

worst, the record evidence shows that Petitioners may face fines or imprisonment

for worshipping in an unregistered church in Uzbekistan, which is not tantamount

to torture. Petitioners have therefore failed to meet their burden of establishing

eligibility for CAT relief.

      Upon careful review of the entire record on appeal and of the parties’

appellate briefs, we deny the petition.

      PETITION DENIED.




                                          11